Citation Nr: 1431847	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 Travel Board hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  

The Veteran is presently service connected for coronary artery disease, currently rated as 60 percent disabling; bilateral aphakia, post cataract removal, currently rated as 30 percent disabling; diabetic nephropathy with hypertension, currently rated as 30 percent disabling; diabetes mellitus, currently rated as 20 percent disabling; mood disorder with depressive features, currently rated as 10 percent disabling; residuals of a shrapnel wound to the left side, currently rated as 10 percent disabling; peripheral neuropathy of the bilateral upper and lower extremities, each limb currently rated as 10 percent disabling; a gunshot wound scar on the left elbow, currently assigned a non-compensable disability rating; a scar on the right inguinal area, currently assigned a non-compensable disability rating; impotence, currently assigned a non-compensable disability rating; and decreased masticatory function, currently assigned a non-compensable disability rating .  The Veteran's combined disability rating is 90 percent.  The record indicates that the Veteran was last gainfully employed in January 2002, that he has a bachelor's and a master's degree, and that he has occupational experience as a school teacher and administrator.

The most probative VA medical evidence of record does not indicate that the Veteran's service-connected disabilities would preclude substantially gainful employment.  See VA medical records dated in November 2007, September 2010, February 2011, and March 2012.  However, the Veteran has since that time provided testimony at a personal hearing before the undersigned which suggest that his service-connected disabilities may have increased in severity and thus, rendering him unemployable.  The Veteran is clearly shown to have occupational impairment as reflected by the 90 percent combined rating.  However, the current cumulative effect of these disabilities is not evident from the record.  Therefore, the Board finds that the Veteran should be afforded a new VA examination of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any additional VA, non-VA, or other medical treatment for his service-connected disabilities that is not currently a part of the record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to assess the impact his service-connected disabilities (coronary artery disease; bilateral aphakia, post cataract removal; diabetic nephropathy with hypertension; diabetes mellitus; mood disorder with depressive features; residuals of a shrapnel wound to the left side; peripheral neuropathy of the bilateral upper and lower extremities; gunshot wound scar on the left elbow; scar on the right inguinal area; impotence; decreased masticatory function) would be expected to have on his employability (disregarding the effects of any disabilities that are not service-connected and his age). The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please discuss the functional limitations associated with, and expected impact on employment resulting from, each of the Veteran's service-connected disabilities (as outlined above) individually. 

(b) Please discuss the functional limitations associated with, and expected impact on employment resulting from, the cumulative effect of the service-connected disabilities.

(c) Please identify (provide examples of): (i) the types of employment of employment that are precluded by the effect of the service-connected disabilities, and (ii) the types of employment (if any) that remain feasible despite the effect of the service-connected disabilities.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim for TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



